Exhibit 10.1



MODIFICATION AND AMENDMENT AGREEMENT
 
THIS MODIFICATION AND AMENDMENT AGREEMENT (“Agreement”) is made effective this
1st day of September, 2010 (the “Execution Date”), by and among NXT Nutritionals
Holdings, Inc., a Delaware corporation (the “Company”), and each of the
investors set forth on the signature page hereto (individually, an “Investor”
and collectively, the "Investors").  Parties to this Agreement are individually
referred to as the “Party,” and collectively referred to as the “Parties.”
Capitalized terms used herein but not otherwise defined shall the meanings
ascribed to them in the Transaction Documents (defined below).


RECITALS
 
WHEREAS, the Company is a public company currently traded on the Over the
Counter Bulletin Board.
 
WHEREAS, the Company and the Investors entered into a securities purchase
agreement on February 17, 2010 or February 26, 2010, as the case may be (the
“Securities Purchase Agreement”), pursuant to which the Company raised total
proceeds of $5,667,743 through the sale of (i) 0% Original Issue Discount Senior
Secured Convertible Notes (the “Notes”) convertible into shares of Common Stock
at a Conversion Price of $1.00 per share and (ii) a number of five-year warrants
(the “Warrants”) exercisable into a number of shares of Common Stock equal to
100% of the number of common shares underlying the Notes at an Exercise Price of
$1.25 per share to certain accredited investors (the “Purchasers”). The
Securities Purchase Agreement, the Notes and the Warrants are hereinafter
collectively referred to as the Transaction Agreements.
 
WHEREAS, pursuant to Section 5.5 of the Securities Purchase Agreement, Section
9(e) of the Note and Section 5(l) of the Warrant, provisions of the Transaction
Documents may be modified and amended by the Company and the Purchasers holding
at least 67% in the Securities outstanding.
 
WHEREAS, the Parties desire to amend the Transaction Documents to modify the
rights and obligations of the Company and the Purchasers set forth thereunder.
 
NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Parties identified below hereby agree as follows:


1.           The Notes are hereby amended and modified as follows:


(a) The Parties wish to postpone the commencement of the Monthly Redemption Date
by three calendar months and extend the Maturity Date to August 1, 2011.
Accordingly,
 
 
1

--------------------------------------------------------------------------------

 


(i) the definition of the Monthly Redemption Date is hereby cancelled and
restated as follows:
a.  
“Monthly Redemption Date” means the 1st of each month, commencing immediately
upon December 1, 2010, and terminating upon the full redemption of this Note.



(ii) the second paragraph of the Note is hereby cancelled and restated as
follows:
a.  
“FOR VALUE RECEIVED, the Company promises to pay to ________________________ or
its registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $_______________ on August 1, 2011 (the
“Maturity Date”), or such earlier date as this Note is required or permitted to
be repaid as provided hereunder.  This Note is subject to the following
additional provisions:”



(b) The Parties wish to modify the limitations set forth in Section 6(b) on the
Company’s option to redeem the Monthly Redemption Amount in Conversion Shares.
Accordingly, Section 6(b) is hereby cancelled and restated as follows:


(i)  Monthly Redemption.  On each Monthly Redemption Date, the Company shall
redeem the Monthly Redemption Amount (the “Monthly Redemption”). The Monthly
Redemption Amount payable on each Monthly Redemption Date shall be paid in cash;
provided, however, as to any Monthly Redemption and upon twenty (20) Trading
Days’ prior written irrevocable notice (the “Monthly Redemption Notice”), in
lieu of a cash redemption payment the Company may elect to pay all or part of a
Monthly Redemption Amount in Conversion Shares based on a conversion price equal
to the lesser of (i) the then Conversion Price and (ii) 85% of the average of
the VWAPs for the 20 consecutive Trading Days ending on the Trading Day
immediately prior to the applicable Monthly Redemption Date (subject to
adjustment for any stock dividend, stock split, stock combination or other
similar event affecting the Common Stock during such 20 Trading Day period) (the
“Monthly Redemption Price” and such 20 Trading Day period, the “Monthly
Redemption Period”); provided, however, that if such Monthly Redemption Price is
less than $0.40, subject to adjustment for any stock dividend, stock split,
stock combination or other similar event affecting the Common Stock, the Company
shall obtain the Holder’s prior written consent to pay the Monthly Redemption
Amount in Conversion Shares; provided, further, that the Company may not pay the
Monthly Redemption Amount in Conversion Shares unless (y) from the date the
Holder receives the duly delivered Monthly Redemption Notice through and until
the date such Monthly Redemption is paid in full, the Equity Conditions have
been satisfied, unless waived in writing by the Holder, and (z) as to such
Monthly Redemption, prior to such Monthly Redemption Date (but not more than 5
Trading Days prior to the commencement of the Monthly Redemption Period), the
Company shall have delivered to the Holder’s account with The Depository Trust
Company a number of Conversion Shares to be applied against such Monthly
Redemption Amount equal to the quotient of (x) the applicable Monthly Redemption
Amount divided by (y) the lesser of (A) the Conversion Price and (B) 85% of the
average of the VWAPs for the 20 consecutive Trading Days ending on the 3rd
Trading Day immediately prior to the applicable date of the Monthly Redemption
Notice (the “Pre-Redemption Conversion Shares”).  The Holder may convert,
pursuant to Section 4(a), any Principal Amount of this Note subject to a Monthly
Redemption at any time prior to the date that the Monthly Redemption Amount plus
 
 
2

--------------------------------------------------------------------------------

 
 
liquidated damages and any other amounts then owing to the Holder are due and
paid in full.  Unless otherwise indicated by the Holder in the applicable Notice
of Conversion, any Principal Amount of this Note converted during the applicable
Monthly Redemption Period until the date the Monthly Redemption Amount is paid
in full shall be first applied to the Principal Amount subject to the Monthly
Redemption Amount payable in cash and then to the Monthly Redemption Amount
payable in Conversion Shares.  Any Principal Amount of this Note converted
during the applicable Monthly Redemption Period in excess of the Monthly
Redemption Amount shall be applied against the last Principal Amount of this
Note scheduled to be redeemed hereunder, in reverse time order from the Maturity
Date; provided, however, if any such conversion is applied against such Monthly
Redemption Amount, the Pre-Redemption Conversion Shares, if any were issued in
connection with such Monthly Redemption or were not already applied to such
conversions, shall be first applied against such conversion.  Failure of the
Company to issue the Conversion Shares on each Monthly Redemption Date shall
otherwise be subject to the provisions of Section 4, including but not limited
to Buy-In and partial liquidated damages.  The Company covenants and agrees that
it will honor all Notices of Conversion tendered up until such amounts are paid
in full.  The Company’s determination to pay a Monthly Redemption in cash,
shares of Common Stock or a combination thereof shall be applied ratably to all
of the holders of the then outstanding Notes based on their (or their
predecessor’s) initial purchases of Notes pursuant to the Purchase
Agreement.  At any time the Company delivers a notice to the Holder of its
election to pay the Monthly Redemption Amount in shares of Common Stock, the
Company shall file a prospectus supplement pursuant to Rule 424 disclosing such
election.


(c)   The Parties wish to reduce the Conversion Price from $1.00 to $0.40.
Accordingly, Section 4 (b) is hereby cancelled and restated as follows:


(i)  
“b) Conversion Price. The conversion price in effect on any Conversion Date
shall be equal to $0.40, subject to adjustment herein (the “Conversion Price”).”



2.           The Warrants are hereby amended and modified as follows:


(a) The parties wish to reduce the Exercise Price from $1.25 per share to $0.40
per share. Accordingly, Section 2(b) of the Warrants is hereby cancelled and
restated as follows:
(i)  
“b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.40, subject to adjustment hereunder (the “Exercise Price”).”

 
 
3

--------------------------------------------------------------------------------

 
 
3.           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflict of laws thereof.  Each party agrees that
all legal proceedings concerning the interpretation, enforcement and defense of
this Agreement shall be commenced in the state and federal courts sitting in the
City of New York, Borough of Manhattan (the “New York Courts”).  Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. If any party shall commence an action or
proceeding to enforce any provisions of this Agreement, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorney’s fees and other costs and expenses incurred


4.           The Company represents and warrants to the Investors that it has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Company and no further action is required by such Company, its
board of directors or its stockholders in connection therewith.  This Agreement
has been duly executed by the Company and, when delivered in accordance with the
terms hereof will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


5.           The Investor acknowledges that the exercise price of the warrants
issuable to Garden State Securities, Inc. at the Closing as partial compensation
for its services rendered as the placement agent of the Company shall be reduced
to $0.50 per share upon the Effectiveness (defined below).


6.           The Company shall file with the Commission, a Form 8-K describing
the material terms of the modifications contemplated hereby within one (1)
Business Day following the Effectiveness, as defined below.


7.           When the terms and provisions contained in the Transaction
Documents in any way conflict with the terms and provisions contained in this
Agreement, the terms and provisions herein contained shall prevail.
 
 
4

--------------------------------------------------------------------------------

 

 
8.           Except as amended and modified by this Agreement, all of the terms,
representations, warranties, covenants, indemnifications, agreements and all
other provisions of the Transaction Documents shall continue to remain in full
force and effect.


9.           Capitalized terms and phrases used in this Agreement without
definition shall have the respective meanings set forth in the Securities
Purchase Agreement, unless otherwise specified.


10.         This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.


11.         The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.


12.         If any provision of this Agreement shall be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


13.         Each party shall do and perform, or cause to be done and performed,
all such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.


14.         No provision of this Agreement may be waived, modified, supplemented
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Purchasers holding at least 67% in interest of the
Securities then outstanding.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of any party to exercise any right hereunder in any manner
impair the exercise of any such right.


15.         This Agreement will become effective at the time that it is joined
into by the Company and the Purchasers of at least 67% of the aggregate number
of Securities issued and issuable under the Securities Purchase Agreement (the
“Effectiveness”), and the amendments and modifications made hereunder shall be
binding on all Purchasers as applicable.




[Signature Pages Follow]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused its respective signature page to this
Modification and Amendment Agreement to be duly executed as of the date first
written above.
 

 
COMPANY:
 
 
NXT NUTRITIONALS HOLDINGS, INC.
 
By:  Michael McCarthy         
        Name: Michael McCarthy
        Title: Chief Executive Officer
 

















































[Investor Signature Page Follows]
 
 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Investors has caused its respective signature
page to this Modification and Amendment Agreement to be duly executed as of the
date first written above.




  
INVESTOR
 
 
 
_______________________________
 
Print Name of Investor
 
 
By: ____________________________
       Name:
       Title:
       Number of Securities Held:
       Percentage of Securities Outstanding:


 
7